Mr. Justice Vickers delivered the opinion of the court: The constitutionality of this statute is challenged on the ground that it is in conflict with sections 1 and 2 of the bill of rights. These sections are as follows: “Sec. 1. All men are by nature free and independent, and have certain inherent and inalienable rights — among these are life, liberty, and the pursuit of happiness. To secure these rights and the protection of property, governments are instituted among men, deriving their just powers from the consent of the governed. “Sec. 2. No person shall be deprived of life, liberty or property, without due process of law.” The statute in question singles out a particular- class of persons and imposes burdens upon them from which all other classes are exempt. The persons thus affected are deprived of both liberty and property, in that they are not permitted to contract in respect to a particular kind of property subject to the same laws that are applicable to all other classes of property. The privilege of contracting is both a liberty and a property right, and a law which deprives a man or a class'of the right to acquire and enjoy property upon the same terms and in the same manner permitted to the community at large is in violation of the constitutional rights of the persons affected by such law. Cooley’s Const. Lim. (1st ed.) 393; Frorer v. People, 141 Ill. 171. “Due process of law” is synonymous with “law of the land,” and it means a general public law, binding upon all members of the community under all circumstances, and not partial or private laws affecting the rights of private individuals or classes of individuals. Millett v. People, 117 Ill. 294; Frorer v. People, supra. The legislature undoubtedly has the constitutional power to enact laws which, by reason of peculiar circumstances, may affect some persons or classes of persons only, but in such instances the class of persons upon whom the law is to operate must possess some common disability, attribute or qualification, or must occupy some condition marking them as proper objects for the operation of special or class legislation. Gillespie v. People, 188 Ill. 176; Harding v. People, 160 id. 459; Ruhstrat v. People, 185 id. 133; Starne v. People, 222 id. 189. The general principle running through all the cases is, that a statute which arbitrarily selects a class of individuals and subjects them to peculiar rules or imposes upon them special obligations or burdens from which other persons are exempt is unconstitutional. In the language of Judge Cooley, in his work on Constitutional Limitations, (6th ed. 481-483) : “Everyone has a right to demand that he be governed by general rules, and a special statute which without his consent singles his case out as one to be regulated by a different law from that which is applied in all similar cases would not be legitimate legislation, but would be such an arbitrary mandate as is not within the province of free governments.” Meadowcroft v. People, 163 Ill. 56, was a prosecution under the act for the protection of bank depositors, which provided, among other things, that the “failure, suspension or involuntary liquidation of the banker, broker,' banking company or incorporated bank within thirty days from and after the time of receiving such deposit shall be prima facie evidence of an intent to defraud, on the part of such banker, broker or officer of such banking company or incorporated - bank.” In that case the constitutionality of the .statute was assailed on the ground that it was special legislation, in that it established a rule of evidence applicable only to a particular class of persons. That contention was answered by this court, speaking by Mr. Justice Baker, by pointing out that the business of banking is not juris privati, but is, like that of an inn-keeper or common carrier, affected with the public interest and therefore subject to public regulation, and the law was sustained on the ground that there was manifest reason and necessity for protecting' the community in their dealings with persons engaged in the banking business that do not exist with respect to their transactions with those employed in “the ordinary agricultural, manufacturing, merchandising and mining pursuits.” The only persons affected by this statute are persons who own “stocks of merchandise,” and persons who may purchase a portion of such stock of merchandise in some manner other than in the ordinary course of business, or the entire stock of merchandise in gross. The words “stock of merchandise,” in this statute, are used in the common and' ordinary acceptation of those terms, and mean the goods or chattels which a merchant holds for sale, and are equivalent to “stock in trade” as ordinarily used and understood among merchants and tradesmen. The title of this act indicates its purpose to be the prevention of sales of merchandise in fraud of creditors. It cannot be seriously contended that a creditor of a merchant occupies a position of such peculiar public concern that the passage of this act can be justified because of the inability of creditors of merchants to take care of themselves upon an equal footing with creditors of persons engaged in other lines of business. There is, furthermore, no reason pointed out, and none suggests itself to us, why sales of stocks of merchandise should be placed under the protection of a special statute imposing onerous restrictions and conditions upon both seller and buyer from which persons dealing in all other classes of property are exempt. This law has no application to a sale by a manufacturer of all his machinery, tools, finished articles and raw material; or by a farmer of all his live stock, farm implements, crops grown or growing, and household goods; or by a hotel keeper of his entire business and all the property therein; or by a livery or transfer company of all its rolling stock, harness and horses owned and used in the business; or by a publisher of all his presses and printing machinery and appliances; or by a mine owner of all the property owned and used in the mining business; or to a sale by a miller who may sell his business, mill machinery and the grain and its products on hand. On behalf of these and all others the law indulges the presumption of honesty and fair intentions in making sales, either in or out of the ordinary course of business, with or 'without' an inventor}*-, and in bulk or by parts and parcels. If sales made of the various classes of property above referred to are presumed to be fair and honest, it is difficult to see why a sale of a stock of merchandise under similar conditions should be persumed to be fraudulent and void. There is no such actual, substantial difference between the members of the class of individuals upon whom this statute is intended to operate and the owners of other kinds of property as to warrant the legislature in passing an act applicable only to persons dealing in stocks of merchandise. The act in question is therefore special class legislation, which is prohibited by the constitution of 1870. Statutes bearing more or less similarity to the one now under consideration have been enacted in a number of other States. The validity of these statutes appears to have been questioned in the courts of last resort in eight States and one territory. These courts have reached widely different results. Thus, in Squire & Co. v. Tellier, 185 Mass. 18, (69 N. E. Rep. 312,) Walp v. Mooar, 76 Conn. 515, (57 Atl. Rep. 277,) Neas v. Borches, 109 Tenn. 398, (71 S. W. Rep. 50,) McDaniel v. Connelly Shoe Co. 30 Wash. 549, (60 L. R. A. 947,) and Williams v. Fourth Nat. Bank, 15 Okla. 477, (6 A. & E. Ann. Cas. 970,) statutes of the same general character as the one here involved have been held constitutional; while in Block v. Schwartz, 27 Utah, 387, (65 L. R. A. 308,) McKinster v. Sager, 163 Ind. 671, (68 id. 273,) Miller v. Crawford, 70 Ohio, 207, (71 N. E. Rep. 631,) and Wright v. Hart, 182 N. Y. 330, (75 id. 404,) the opposite conclusion was reached and'the statutes declared unconstitutional. We do not regard the question involved here as one to be determined upon the weight of authority outside of this State. We h'ave so often expressed our views in regard to the clause of our constitution now under consideration, that its interpretation is settled by the previous decisions of this court too firmly to be departed from out of regard for opposing views in other States, however highly we may esteem them. Without regard to the question of the weight to be given to the conflicting decisions of other courts upon the question now in hand, we think the reasoning of those courts which have held such statutes unconstitutional on the ground upon which we rest our judgment in this case are more in harmony with the views of this court as expressed in the numerous cases, than are the reasons which are given by those other courts in which a different result has been reached. Our conclusion is that the act in question is void in'its entirety. It follows, therefore, that the court below committed no error in refusing the e.vidence offered to prove that the sale in question was not made in accordance with its provisions. The judgment of the county court of Logan county will be affirmed. Judgment affirmed.